DISSENTING OPINION. .
MOORE, J.
Plaintiff seeks by his action to enforce the penalty of forfeiture imposed by Art. 2749 C. C. on the matter, who, without any serious grounds of complaint, sends away a laborer whose services he has hired for a certain time, before that time has expired.
This provision of law is penal in its character and is, therefore, to be strictly construed.
In order that the plaintiff may be entitled to> enforce the penalty which is forfeiture by the employer — the defendant— of the whole salary which the plaintiff would have been entitled to receive had the full term of his services arrived, the plaintiff nuust establish, first, that he was hired for a certain time; second, that he was sent away by his employer before that time had expired, and, third, that he was sent away without' any serious, ground of complaint.
The hiring 'for a certain time is not disputed. Was the plaintiff “sent away” by his employer? Let the plaintiff answer the question himself. When testifying as a witness in *337his cause he was asked: “Did Mr. Cazelles (the defendant) ever discharge you?” Tio which he replied: “No.” He is corroborated by the defendant — the two being the only witnesses who testified in the cause — who was asked: “My. Cazelles, have you ever discharged Mr. Breaut?” To this he replied: “Never!” How, when and in what manner can it be said that he was “sent away?”
On the 22nd January, 1905, the defendant transferred his enterprise to his troupe who continued giving performances until the 30th day of January, when the French Opera House was finally closed. Plaintiff’s contract with defendant, however, did not terminate until March 12th, 1905. Upon being advised that the enterprise had been transferred to the troupe and that the season would finally close on the 30th January, the plaintiff abandoned all further intercourse with the troupe and with the defendant. He refused to perform with the former, made no demands on the latter for his weekly salaries and at once set out to obtain other employment, after the 23rd of January, which he obtained, his theory being that because the plaintiff had abandoned the enterprise this was tantamont to a discharge without just cause.
I do not understand the law to be that simply going out of business, or abandoning the business in which the employer is engaged and in the service of which the laborer is employed, is equivalent to' a discharge, and that the laborer may at once seek other employment and then exact the penalty of 'his em-plcyer on the ground that he was discharged before the expiration of his time of service. Madden vs. Jacobs 52 A. 2107.
In the Court’s opinion: “Breaut’s refusal to perform with the company at the extra performances is without significance, he was under no obligation to do so. as Cazelles made no transfer of his contract to the artists but merely allowed them the free use of the Opera oHuse.”
Let 11s see what the proof on this point is. The plaintiff was asked this question: -“Den you know, Mr. Breaut, that Mr. Cazelles, after the 22nd of January, transferred the theatre and his entire company to the artists society — to the Combined Artists?” To which he replied: “Yes, sir; I know that very well.”
Cazelles, interrogated as a witness, was asked: “Have you *338made with any one a transfer of your rights under the coin-tract ?” To which he replied: “Why, certainly, I transferred it ■to the artists so they could make this extra week.”
May 6, 1907.
Rehearing refused May 6, 1907.
Writ refused by Supreme Court May 29, 19°7-
Surely it cannot be said in the face of this that Cazelles “made no transfer of his contract to the artists.”
And in view of the fact that the contract in the instant case stipulated that:
“Si le directeur venart a ceder son entreprise, Partiste soussigne s’ engage a teñir son engagement envers le concession naire,” the “significance” of his refusal to perform is nothing more nor less than a breach of his contract. For these reasons I dissent from the opinion and decree.